ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on December 16, 2020, a continuation of PCT application having effective filing date of September 28, 2016.  Claims 1-15 are presented for examination. Claims 1-15 are pending. Claims 16-21 are canceled per the agreement reached on April 2nd, 2021.
The IDS’s filed on 03/05/2019 and 12/20/2020 has been considered.

Allowable Subject Matter
Claims 1-15 are allowed.
Varma et al. is found to teach a multiprocessing system comprising a first node (See Fig. 4A, item 310a) and a second node (See Fig. 4A, item 310b). Each processing node comprises of a processing core 315, a memory controller 330, monitoring counters (See Fig. 5, CTR’s 447 and 448)). A first counter is configured to count the number of transactions where a remote snoop response was received after a local memory response. And a second counter is configured to count the total number of cycles where the home agent (or other coherency controller) waited for the remote snoop response (See paragraph 0014).
Varma et al. do not explicitly disclose the first node comprises a node-track register and wherein the memory controller is to: access a plurality of bits of the node-track register to determine a subset of nodes to be tracked, wherein the subset of nodes 
Schoinas et al. disclose a multi-node processor system where each node is provided a NUMA counter 22 (See Fig. 2). The NUMA counter 22 includes register sets 24. In col. 5 of Schoinas et al., it further discloses that the register sets 24 used for replication, generally all counters 34 for a particular page that receives a write request are decremented. On the other hand, for all bus transactions that denote read requests, a counter 34 corresponding to the node that initiated the transaction is incremented. Thus, for the replication process, an analysis of write vs. read is carried out.
Schnoinas et al. do not entirely cure the deficiency of Varma et al. to provide the motivation to modify Varma et al. to combine with the teaching of Schnoinas et al. in order to arrive at the claimed inventions in claims 1 and 9. Therefore, claims 1 and 9 are allowable over the prior art.
All claims that are depending directly or indirectly to claims 1 and 9 are also allowable by the virtue of their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thanh D Vo/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139